DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Office Action filed 08/02/2021, Applicant amended Claims 1, 3-4, 6, 15, 17, 18, 24-25, 27; cancelled Claims 2, 14; and added NEW CLAIMS 28-35.  Claims 1, 3-13, 15-35 are currently pending.

Response to Arguments

Applicant’s arguments, see page 13, filed 11/02/2021, with respect to rejection of Claims 6, 18, 17, 27 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendment.  The rejections have been withdrawn.

 Applicant’s arguments, see page 13, filed 11/02/2021, with respect to rejection of Claims 24-25 under 35 U.S.C. 112(b) have been fully considered but are not persuasive.  Claims 24-25 were amended to recite “A method according to Claim 15 wherein the engine control module is adapted to delay cylinder deactivation for a fixed period of time…”.  Claim 15, upon which Claims 24-25 depend recites “A turbocharged diesel engine, comprising:”.  Therefore Claims 24-25 attempt to claim two classes of invention (i.e. apparatus AND method) in the same claim.  As a result, claim scope is indefinite.  For the purpose of examination over the prior art, Claims 24-25 will be construed as “A turbocharged diesel engine according to 
  


Claim Objections

Claims 1, 7, 8, 9, 20, 21-22, 28-30, 32, 33, 34 are objected to because of the following informalities:
The referenced claims recite acronyms that are not accompanied by a clear definition. Acronyms should at least be initially defined in the claims at their first recitation to avoid confusion in subsequent recitations/claims.
Claim 1 recites “for specific CDA conditions”.    For the purpose of examination over the art the limitation “for specific CDA conditions” will be construed as “for specific cylinder deactivation (CDA) conditions”.  Note: See Claim 15, for example of appropriate acronym use.
Claim 7 recites “estimates of IMP”.  For the purpose of examination over the prior art the limitation “estimates of imp” will be construed as “estimates of intake manifold pressure (IMP)”.  Alternatively, Claim 1, upon which Claim 7 ultimately depends recites “b) measuring or estimating the intake manifold pressure of the engine;”.  Correcting Claim 1 to recite “b) measuring or estimating the intake manifold pressure (IMP) of the engine;” would similarly resolve the claim term format issue.
Claims 8-9 recite “BMEP”.  Although a specific definition for the acronym is absent in the figures/specification, a person of ordinary skill in the art would reasonably conclude the term to stand for “Brake Mean Effective Pressure”.  For the purpose of 
Claim 20 recites “estimates of IMP”.  For the purpose of examination over the prior art the limitation “estimates of imp” will be construed as “estimates of intake manifold pressure (IMP)”.
Claims 21-22, 28-30, and 32-34 recite “BMEP”.  Although a specific definition for the acronym is absent in the figures/specification, a person of ordinary skill in the art would reasonably conclude the term to stand for “Brake Mean Effective Pressure”.  For the purpose of examination over the prior art the term “BMEP” will be construed as “Brake Mean Effective Pressure (BMEP)”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 24-25 were amended to recite “A method according to Claim 15 wherein the engine control module is adapted to delay cylinder deactivation for a fixed period of time…”.  Claim 15, upon which Claims 24-25 now depend recites “A turbocharged diesel engine, comprising:”.  Therefore Claims 24-25 attempt to claim 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. 2014/0366529A1) in view of Park (U.S. 2016/0153338A1).
Komatsu discloses methods and apparatus for controlling a turbocharged diesel engine provided with a reduced-cylinder operation system.  Specifically, Figs. 3, 5, 9 and associated disclosures (¶0026, ¶0069-¶0077) teach methods and apparatus for improving functioning of a turbocharged engine equipped with a cylinder deactivation system.
Regarding Claim 28, Komatsu teaches: A method (Fig. 3) for improving the functioning of a turbocharged diesel engine (Fig. 1) equipped with a cylinder deactivation system (¶0063-0064, “reduced cylinder operation system”), the method comprising detecting when the turbocharged diesel engine is at risk of compressor surge (Fig. S16), and then delaying part or all of the cylinder deactivation until risk of compressor surge is not indicated (Fig. 3, S16, when  predetermined period of time set in advance” See ¶0075); wherein the detecting step is accomplished by detecting when the engine is transitioning from a high-load engine operation to a low-load or no-load engine operation (Fig. 9 and ¶0026 indicated that compressor surge is likely transitioning from a higher load point to a lower load point while attempting to switch to reduced-cylinder operation.  Therefore it is understood that this situation is a problem that the prior art solves.  Additionally, Fig. 5 is a prestored map which is referenced at Step S16.  See ¶0072, specifically, when the engine transitions from a high/full-load region to a reduced cylinder operation region, a further check is made to see if the engine has transitioned to a “reduced-cylinder operation non-operating region”.  Specifically, “and it is determined at Step S16 whether or not this region is within a reduced-cylinder operation non-operating region, that is, within a non-operating region during idling, within a non-operating region during deceleration or within a region in which the fuel injection amount is zero.”.  In other words transitioning from a high load to a low-load (idling or engine deceleration) or no-load (fuel injection amount is zero) is the region identified by the prior art as region where reduced cylinder operation should be delayed for a predetermined period of time, during which, full-cylinder operation Fig. 3 S30, is maintained.)
Komatsu does not explicitly teach a defined high load operation as being above 3 bar BMEP.
Park discloses methods and apparatus for operating an internal combustion engine.  Specifically Park teaches: “A driving condition of the engine 110 is determined at step S210. Herein, a driving condition may include low load, normal load, and high load driving conditions. In the present disclosure, the driving condition and the driving condition is the normal or high load driving condition when the determining value is the same as or more than a predetermined value at BMEP 3-10 bar, and is a low load driving condition when the determining value is less than the predetermined value with at BMEP 3-10 bar. Herein, partial sections may overlap.” (¶0045-0046).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

 Here, it would have been obvious to one skilled in the art at the time of the invention to include a defined high load operation as being above 3 bar BMEP (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success  by as taught by Park into the teachings of Komatsu because it does no more than yield predictable results of establishing a conventionally known threshold numeric value for “a high-load engine operation” from which to trigger the delayed transition to reduced cylinder operation since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 29, the combination of Komatsu and Park teach all the elements of Claim 28 as indicated above.  Komatsu further discloses “and it is determined at Step S16 whether or not this region is within a reduced-cylinder operation non-operating region, that is, within a non-operating region during idling, within a non-operating region during deceleration or within a region in which the fuel injection amount is zero.” (¶0072).  Park discloses low-load operation region as being less than BMEP 3-10 bar.  Komatsu does not explicitly teach wherein the detecting step is accomplished by detecting when the engine is transitioning…to a low-load engine operation below 0.5 bar BMEP  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transition to reduced cylinder operation delay system of Komatsu to include wherein the detecting step is accomplished by detecting when the engine is transitioning…to a low-load engine operation below 0.5 bar BMEP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

Regarding Claim 30, the combination of Komatsu and Park teach all the elements of Claim 28 as indicated above.  Komatsu further discloses “and it is determined at Step S16 whether or not this region is within a reduced-cylinder operation non-operating region, that is, within a non-operating region during idling, within a non-operating region during deceleration or within a region in which the fuel injection amount is zero. (¶0072).  Therefore Komatsu further teaches: wherein the detecting step is accomplished by detecting when the engine is transitioning…to a non-fired engine operation (Fig. 5, ¶0072, “a region in which the fuel injection amount is zero”).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. 2014/0366529A1)
Regarding Claim 31, Komatsu teaches: A method (Fig. 3) for improving the functioning of a turbocharged diesel engine (Fig. 1) equipped with a cylinder deactivation system (¶0063-0064, “reduced cylinder operation system”), the method comprising detecting when the turbocharged diesel engine is at risk of compressor surge (Fig. S16), and then delaying part or all of the cylinder deactivation until risk of compressor surge is not indicated (Fig. 3, S16, when operating in reduced-cylinder non-operating region which is a region were the engine/turbocharger is at risk of compressor surge, the engine delays transitioning to reduced cylinder operation and instead maintains full-cylinder operation S30…for a” predetermined period of time set in advance” See ¶0075); wherein said delaying step is for a fixed period of time (See ¶0075, “Then, when the predetermined period of time set in advance has elapsed since the reduced-cylinder operation at Step S20 or the full-cylinder operation at Step S30 was performed, the routine goes to return and returns to the superior control flow, and the control flow in FIG. 3 is called up again by this superior control flow, and the control flow in FIG. 3 is repeatedly executed until the operation of the engine 1 is stopped.”.  See Also Fig. 9 and ¶0026 indicated that compressor surge is likely transitioning from a higher load point to a lower load point while attempting to switch to reduced-cylinder operation.  Therefore it is understood that this situation is a problem that the prior art solves.  Additionally, Fig. 5 is a prestored map which is referenced at Step S16.  See ¶0072, specifically, when the engine transitions from a high/full-load region to a reduced cylinder operation region, a further check is made to see if the engine has transitioned to a “reduced-cylinder operation non-operating region”.  Specifically, “and it is determined at Step S16 whether or not this region is within a reduced-cylinder operation non-operating region, that is, within a non-operating region during idling, within a non-operating region during deceleration or within a region in which the fuel injection amount is zero.”.  In other words transitioning from a high load to a low-load (idling or engine deceleration) or no-load (fuel injection amount is zero) is the region identified by the prior art as region where reduced cylinder operation should be delayed for a predetermined period of time, during which, full-cylinder operation Fig. 3 S30, is maintained.).  Therefore Komatsu discloses a system configured to delay transition to reduced cylinder operation and maintain full-cylinder operation for a predetermined period of time until a risk of compressor surge attributed to transitioning from a high-load to a lower-load while simultaneously transitioning to reduced-cylinder operation, is no longer indicated.  
Komatsu does not explicitly teach a fixed period of time between 0.5 and 3 seconds.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transition to reduced cylinder operation delay system of Komatsu to include wherein the fixed period of time is between 0.5 and 3 seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to .

Allowable Subject Matter

Claims 1-27 and 32-35 if rewritten to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 15 were amended to incorporate previously indicated allowable subject matter from now cancelled Claim 14.  Dependent Claims 3-13 and 16-27 are allowable for a least the reasons indicated in the previous office action.
Claim 32 recites: A turbocharged diesel engine, comprising:… wherein the engine control module is adapted to calculate estimates of changes in intake manifold pressure for specific CDA conditions, and then to compare those estimates to the compressor surge line for that engine to determine whether deactivation of one or more cylinders 11 1897632v2will avoid compressor surge, and then to move into cylinder deactivation as quickly as possible while avoiding compressor surge; wherein the engine control module is adapted to detect when the engine is transitioning from a high-load engine operation above 3 bar BMEP to a low-load or no-load engine operation.
Claims 33-34 are allowable for at least the reasons presented above with respect to Claim 32.
Claim 35 recites: A turbocharged diesel engine, comprising:… wherein the engine control module is adapted to calculate estimates of changes in intake manifold pressure for specific CDA conditions, and then to compare those estimates to the compressor surge line for that engine to determine whether deactivation of one or more cylinders will avoid compressor surge, and then to move into cylinder deactivation as quickly as possible while avoiding compressor surge; wherein the engine control module is adapted to detect when the turbocharged diesel engine is at risk of compressor surge, and then to delay part or all of the cylinder deactivation until risk of compressor surge is not indicated; wherein said delaying step is for a fixed period of time of between 0.5 seconds and 3 seconds.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IIDA et al. (U.S. 2017/0114736A1) discloses “The deceleration surge is more likely to occur as the difference between the pressure (supercharging pressure P2) on the downstream side of the compressor 13 and the pressure (compressor upstream pressure P1) on the upstream side is greater and as a flow amount (hereinafter referred to as "compressor flow amount") QAIRCOM of air that passes through the compressor 13 is less.” (¶0037).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747